Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-7, in the "Response to Election/ Restriction Filed" filed on 09/03/2021, withdrawal of non-elected claim 8 are acknowledged. This office action considers claims 1-8, in “Claims - 12/26/2019”, pending for prosecution, of which claim 8 is withdrawn.
Examiner would also like to note that Claim 8 is classified under CPC symbols H01L21/02365 and claims 1-7 are classified under CPC symbols H01L33/08, H01L27/15. Therefore, there would be a serious search and/or examination burden on the examiner if restriction is not required. Thus the restriction requirement has been maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai et al. (US 20100072501 A1 – hereinafter Wakai).
	Regarding Claim 1, Wakai teaches a semiconductor light emitting device (see the entire document; Figs. 1-2; specifically, [0064]-[0092], and as cited below) including:

    PNG
    media_image1.png
    337
    710
    media_image1.png
    Greyscale

Wakai – Fig. 1
a light extraction layer (51; Fig. 1; [0079]) having a light extraction surface (top surface of 51 – “the light extraction surface is a surface of the n-type semiconductor layer 51” – [0079]), multiple cone-shaped parts (plurality of concave 90) formed in an array being provided on the light extraction surface (an array of 90 formed on the top surface of 51 as shown in Fig. 1).
But, Wakai as applied above does not expressly disclose wherein a proportion of an area occupied by the multiple cone- shaped parts per a unit area of the light extraction surface is not less than 65% and not more than 95% in a plan view of the light extraction surface, and 

	However, analyzing Figs. 1 and 2 of Wakai, it is seen that the array of concave shaped 90 takes almost all of the upper surface of 51, except for width W (clearly seen in Fig. 2 – reproduced below with annotation). Note that W is the gap between two 90s. By looking the gap between the concave shaped structure 90, one skilled in the art would conclude the gap W would be less than half of the base of 90. Therefore, a proportion of an area occupied by multiple concave shaped structure 90 compared to the entire upper surface of 51 would be around 70%.
	Furthermore, analyzing Fig. 1, it is seen the height D (h – as claimed) is little less than the Pitch (p – as claimed) – see the annotated Fig. 2 below. Therefore one skilled in the would conclude from the annotated Fig. 2 that an aspect ratio D/Pitch would be around 75% (0.75).

    PNG
    media_image2.png
    268
    609
    media_image2.png
    Greyscale

Annotated Fig. 2 of Wakai
Wakai’s concave shaped structures 90 would occupy about 70% of the total area of the upper surface of the light extraction layer 51 and an aspect ratio D/Pitch would be around 75% (0.75). Therefore, Wakai’s concave shaped structures 90 meet the claimed limitations.
Regarding Claim 3, Wakai teaches the semiconductor light emitting device according to claim 1, wherein NKS-70058US49 in a cross-sectional view perpendicular to a direction of height of the cone-shaped part, the cone-shaped part has a first portion having a shape of a hexagon or a shape intermediate between a hexagon and a circle (Wakai Fig. 2 shows a bottom part of 90 with height D2 which is circular) and has a second portion having a shape closer to a circle than the first portion (Wakai Fig. 2 shows a top part of 90 with height D1 which is closer to being circular), and the second portion is closer to the apex of the cone- shaped part than the first portion (Wakai Fig. 2 shows a top part of 90 with height D1 which is closer to the apex (top)).
However, Wakai does not expressly disclose the second portion having a larger height than the first portion.
Nevertheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also applicant’s figure Fig. 7 where the light extraction part 66 does not even have two portion, let alone be the criticality.

Therefore, the claimed limitation(s) relating to the relative size of first portion to the second portion is an unpatentable limitation because it would have involve only a mere change in size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (COPA 1955). 
Regarding Claim 4, Wakai teaches the semiconductor light emitting device according to claim 1, wherein the cone-shaped part (Wakai 90 – Figs. 1-2) has a first portion having a first angle of inclination of a side surface (Fig. 2 angle theta.sub.2) and a second portion having a second angle of inclination of a side surface (angle theta.sub.1) smaller than the first angle (theta.sub.1 is smaller than thera.sub.2 as shown in Fig. 2), and the second portion is closer to the apex of the cone- shaped part than the first portion (second portion closer to apex in Fig. 2).
However, Wakai does not expressly disclose the second portion having a larger height than the first portion.
Nevertheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also applicant’s figure Fig. 7 where the light extraction part 66 does not even have two portion, let alone be the criticality.
It is to be expected that a change in shape, size, or thickness would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (COPA 1955).
Therefore, the claimed limitation(s) relating to the relative height of the second portion to the first portion is an unpatentable limitation because it would have involve only a mere change in size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (COPA 1955).
Regarding Claim 5, Wakai teaches claim 4 from which claim 5 depends. , Wakai also teaches a first angle (theta.sub.2) and second angle (theta.sub.1).
But, Wakai does not expressly disclose wherein the first angle is not less than 600 and not more than 850, and the second angle is not less than 400 and not more than 600.  
Wakai, one skilled in the art would conclude that the first angle theta.sub.2 is around 600 and the second angle theta.sub.2 is around 400.
Therefore, Wakai’s angles meet the claim limitation.  
Regarding Claim 6, Wakai teaches claim 3 from which claim depends.
But, Wakai does not expressly disclose the semiconductor light emitting device according to claim 3, wherein a height of the second portion is not less than 1.1 times and not more than three times a height of the first portion.
Nevertheless, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also applicant’s figure Fig. 7 where the light extraction part 66 does not even have two portion, let alone be the criticality.
It is to be expected that a change in shape, size, or thickness would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving such criticality. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (COPA 1955).
Therefore, the claimed limitation(s) relating to the relative height of the second portion to the first portion is an unpatentable limitation because it would have involve 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Wakai in view of Yun et al. (US 20150129833 A1 – hereinafter Yun).
Regarding Claim 1, Wakai teaches claim 1 from which claim 2 depends. Wakai also teaches wherein in a plan view of the light extraction surface, a bottom of the cone-shaped part has a shape of a hexagon or a shape intermediate between a hexagon and a circle (Wakai Figs. 1-2 shows 90 as between a hexagon and a circle).
But, Wakai does not expressly disclose the proportion of the area occupied by the multiple cone-shaped parts per a unit area of the light extraction surface is not less than 91% and not more than 95% in that Wakai’s 90 occupy around 70% of the light extraction surface.
However, it is well known in the art to form cone shaped light extraction parts covering more than more than 70% of the total light extraction surface as is also taught by Yun (Yun shows in Figs. 9A-9B light extraction parts 13 are closely placed, especially Fig. 9B. One of ordinary skill will conclude that the area occupied by the light extraction part is about 95% of the total area.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute placing of light extraction parts 90 of Wakai with that of Yun to come up with the light extraction part occupying about 95% of the total light extraction layer as claimed. By having the cone shaped light 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Wakai in view Kashima et al. (US 20140167066 A1 – hereinafter Kashima) and in further view of Cho et al. (US 20170207410 A1 – hereinafter Cho).
Regarding Claim 7, Wakai teaches claim 1 from which claim 7 depends. Wakai also teaches wherein the semiconductor light emitting device includes: 
a base structure (Fig. 1 10) including at least one of a sapphire (A1203) layer and an aluminum nitride (AlN) layer (“a sapphire substrate” – [0140]); and 
a light emitting structure (52) formed on the base structure and including an aluminum gallium nitride (AlGaN)-based or a gallium nitride (GaN)-based semiconductor layer (InGaN – [0081]), and 
the light extraction layer (51) is.
But, Wakai does not expressly disclose the light emitting structure emits ultraviolet light of a wavelength of not less than 200 nm and not more than 400 nm and the light extraction layer is the sapphire (A1203) layer, the AlN layer or a silicon oxide (SiOx) layer, or a silicon nitride layer (SiNx) or an aluminum oxide layer (A1203) of the base structure.
However, it is well known in the art to form light emitting layer capable of emitting deep ultraviolet rays with a wavelength of 220 to 350 nm as is taught by Kashima (Kashima [0004] – “high-intensity LEDs that emit deep ultraviolet rays with a wavelength of 220 to 350 nm” – that is overlapping range).
Kashima into Wakai.
 The ordinary artisan would have been motivated to integrate Kashima structure into Wakai structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a light emitting layer that is capable of emitting deep ultralight rays as is well known in the art.
But, the combination of Wakai and Kashima does not expressly disclose the light extraction layer is the sapphire (A1203) layer, the AlN layer or a silicon oxide (SiOx) layer, or a silicon nitride layer (SiNx) or an aluminum oxide layer (A1203) of the base structure.
However, it is well known in the art to form the light extraction layer various materials including silicon oxide as is taught by Cho (Cho – [0079] – “The light extraction layer 331 may contain silicon oxide, polyacrylic, polyimide, polyurethane, polystyrene, polyethylene, magnesium oxide, titanium oxide, zirconium oxide, iron oxide, or tin oxide”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the light extraction layer various materials including silicon oxide as is taught by Cho into the combination of Wakai and Kashima.
The ordinary artisan would have been motivated to integrate Cho structure into the combination of Wakai and Kashima structure in the manner set forth above for, at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898